Citation Nr: 0738880	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance benefits under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 2000 to February 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In his August 2005 substantive appeal, the veteran stated 
that he did contribute $100.00 per month for 12 months 
towards eligibility for the Montgomery GI Bill (MGIB).  To 
that end, in an advisory opinion from VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  O.G.C. Advisory 
13-93 (Feb. 23, 1993).  Thus, while the Board sympathizes 
with the veteran, it hereby advises him that he should 
address this dispute directly to his service department, an 
entity separate from VA, and request a refund therefrom.


FINDING OF FACT

The veteran's only period of service, from June 20, 2000, to 
February 20, 2004, resulted in his discharge "under 
honorable conditions"; and, he was not placed on the retired 
list, transferred to the Fleet Reserve, placed on the 
temporary disability retired list, or released for further 
service in a reserve component of the Armed Forces.





CONCLUSION OF LAW

The veteran's claim of basic service eligibility for 
educational assistance benefits under Chapter 30 of Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 21.7042(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate his claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to his claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as explained below, the 
Board finds that in this case the law, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Analysis

The veteran seeks payment of VA educational assistance 
benefits under the MGIB, Chapter 30,   Title 38, United 
States Code.  The veteran has been deemed ineligible for VA 
educational assistance benefits under the MGIB based upon the 
fact that his service discharge was characterized as "under 
honorable conditions" instead of the honorable discharge 
that would qualify him for such benefits.  

On his August 2005 substantive appeal (VA Form 9), the 
veteran argued that his general, under honorable conditions 
discharge was not a dishonorable discharge, and was thus 
"essentially Honorable."  Additionally, he noted that he 
had made many positive improvements in his life and that 
education would help him continue to do so.

The April 2005 VA Education Center printout reflects that the 
veteran served on active duty from June 20, 2000, to February 
20, 2004, a period of approximately 3 years and 8 months.  
This April 2005 printout further shows that his character of 
service was under honorable conditions.

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (3); 38 C.F.R. § 21.7042 
(a) (4).  A "less than honorable" character of discharge 
(e.g., under honorable conditions, general, bad conduct, or 
undesirable) is not qualifying for Chapter 30 eligibility.  
See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e).

The Board observes that the character of the veteran's 
discharge as less than honorable from his only period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042 (a).  The veteran was not discharged with 
an "honorable" discharge.  Based on this service, the 
veteran did not meet the basic eligibility requirements for 
Chapter 30 benefits.  38 C.F.R. § 21.7042 (a).  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
veteran's service is described as "honorable" service, and 
that the veteran was placed on the retired list, transferred 
to the Fleet Reserve or Fleet Marine Corps Reserve, placed on 
the temporary disability retired list, or released in a 
reserve component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
Although the veteran's discharge was described as "under 
honorable conditions," the evidence does not show that he 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the veteran 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the contentions advanced 
by the veteran in this case, and is sympathetic to his appeal 
for educational assistance.  However, the legal criteria 
governing eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code are specific.  
Although the Board has carefully considered the veteran's 
arguments with respect to his claim, it is not free to 
deviate from the law as passed by Congress.  There is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under the MGIB, Chapter 30, Title 38, 
United States Code.

In conclusion, the Board notes that if the veteran were to 
successfully petition his service department to amend the 
character of his discharge to reflect a honorable discharge, 
he would be encouraged to reapply for educational benefits at 
that time.  However, at present, the disposition of this 
claim is based on the law, and not on the facts of the case.  
For that reason, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 430.



ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


